DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 
Election/Restrictions
Claims 14-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.

Response to Arguments
All of Applicant’s arguments filed 6/15/2021 have been fully considered and are not persuasive.
In summary, Applicant argues that Portal only teaches polymer particles in a non-aqueous medium containing at least one hydrocarbon oil and notes that this oil cannot contain any silicone atoms, thus there is no motivation to add a silicon oil to the base coat composition.
This is not persuasive.  While Portal does teach the dispersion to be made with a hydrocarbon based oil, Example 17 of Portal exemplifies a lip composition comprising the polymer particle dispersion of Portal (made with hydrocarbon-based oil) combined with trimethyl pentaphenyl trisiloxane (a silicone 

Modified/Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-13, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portal (US 2016/0317423), Calello (US 5,849,275), Samain (US 2014/0286892) and Komboj (US 2016/0135567).
The instant claims are directed to a system comprising a base coat composition and a top coat composition.
Portal discloses a dispersion of polymer particles, said polymer being surface-stabilized with a stabilizer in a non-aqueous medium containing at least one hydrocarbon-based oil, the polymer of the particles being a C1-C4 alkyl (meth)acrylate polymer; the stabilizer being an isobornyl (meth)acrylate polymer (Abs).  The use of these dispersions makes it possible to obtain a film after application to a support which has good cosmetic properties, in particular good gloss, good resistance to oil and which is non-tacky [0006].
Portal teaches that the polymer of the particles is preferably chosen from (meth)acrylic acid and maleic acid or maleic anhydride [0018].  A suitable polymer is an ethyl acrylate/maleic anhydride copolymer [0028]. 
Regarding claims 2 and 4: Portal teaches that the combination of the stabilizer polymer of the particles present in the dispersion comprises from 15% to 30% by weight of polymerized isobornyl (meth)acrylate and from 70% to 85% by weight of polymerized C1-C4 alkyl (meth)acrylate, relative to the total weight of the combination of the stabilizer+polymer of the particles [0042].  Portal also teaches that the polymer of the particles may comprise 80-100% of the C1-C4 alkyl (meth)acrylate and 0-20% of the maleic anhydride [0017], this provides amounts which overlap with the ranges of claim 2 and fully embraces the ranges of instant claim 4.
Regarding claim 3: Portal teaches that the copolymer particles can be present in the dispersion in amounts ranging from 21-58.5% [0031].
Regarding claims 5-6: Portal teaches that the oily medium of the dispersion comprises a hydrocarbon based oil [0043], which is preferably isododecane [0057].

Regarding claims 12-13: Portal teaches that the stabilizer is preferably isobornyl acrylate homopolymers, selected from a finite number of options [0034].
Example 5 discloses an oily dispersion comprising in a dispersion of isododecane a copolymer consisting of 30% methyl acrylate, 40% ethyl acrylate, 10% maleic anhydride; and 20% stabilizer, reading on instant claims 1,2, 4-6 and 12-13.
Regarding claims 10 and 22: Portal teaches that the cosmetics, such as lip makeup, can comprise Red 7 (a pigment/colorant).  Portal also teaches the use of iron oxides and black iron oxides, these pigments/colorants are taught to be used in amounts of 5%, 1% and 20%, thus a skilled artisan would recognize that amounts ranging from 1-20% are effective for use.  
Regarding the claimed silicone oil in the base coat composition: Portal discloses a lip makeup composition comprising Red 7, the taught dispersion of copolymer particles and trimethyl pentaphenyl trisiloxane (a silicone oil), thus teachings a base coat composition comprising a silicone oil and a dispersion of copolymer particles as claimed.
Regarding the claimed “base composition,” the use of the composition as a “base” for lips is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed and teaches the composition to be formulated as a lip makeup, the composition is expected to be capable of being a “base.”
However, Portal does not teach the claimed top coat.
Calello discloses a cosmetic composition having improved transfer resistance and comprises a copolymer, a volatile solvent, a 0.1-60% nonvolatile oil and dry particulate matter (Abs). Calello teaches 
Regarding claim 22: Calello teaches the composition to comprise colored particulate matter and various organic and inorganic pigments such as iron blue, blue, green and brown dyes, etc. (Col. 6, lines 25-63), reading on top coat composition comprising a colorant.
Regarding claims 24-25: Calello teaches the composition to comprise a volatile solvent which is preferably a mixture of a volatile silicone, such as octamethylcyclotetrasiloxane (reading on top coat composition comprising a silicone oil) and paraffinic hydrocarbons (reading on hydrocarbon based oils) (Col. 4, lines 30-67 to Col. 5, lines 1-15). 
However, Calello does not teach the lipstick to comprise a silicone amine.
Samain discloses the cosmetic use of a composition one or more compounds A having one or more nucleophilic functions F capable of reacting with one or more carbonyl compounds B resulting from the reaction between one or more compounds constituting sebum and ozone, as a soothing agent, said  compound(s) with nucleophilic functions(s) being intended for preventing and/or treating discomforting reactions of keratin materials induced by the carbonyl compounds B (Abs).  
Samain teaches that the higher the ozone concentration in the air, the more the skin secretes lipid compounds such as squalene, which causes the formation close to the skin of numerous aldehyde compounds, thus increasing the problems of skin discomfort [0017].
Samain teaches the keratinous composition to include compositions for application to the skink, such as the lips [0031] and application of the composition can be carried out daily [0281].
Regarding claim 11: Samain teaches that compound A is preferably γ-aminopropyltriethoxysilane (APTES), the elected species (Samain – claim 8 and [0076]).  The APTES is taught to be used in the cosmetic in amounts ranging from 0.01-20% [0077].

Regarding the claimed “topcoat composition”” the use of the composition as a “top coat” for lips is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural limitations being claimed and teaches the composition to be formulated as a lipstick, the composition is expected to be capable of being a “topcoat.”
While the prior art makes obvious a topcoat composition and a base composition as claimed, the prior art does not teach these to make up a system.
Kamboj teaches a multiple cosmetic holder having a plurality of cosmetic cartridges that receive standard cosmetics, such as lipsticks (Abs and Fig. 1).  
Kamboj teaches that there needs to be a way to efficiently provide a number of cosmetics in a convenient manner that allow a user to easily find and use a desired cosmetic and to decrease required storage space. This should also be accomplished while maintaining the fashion and attractiveness of the cosmetic and cosmetic applicator [0007]. 
In view of the teachings above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a system, such as the system of Kamboj, containing cosmetics for daily use such as a lip makeup (as taught by Portal) and a lipstick (as taught by Calello and Samain) as Kamboj teaches that said system permits the distinct cosmetics to be easily carried and can be readily located by the user. One of skill in the art would have been motivated to combine the lip makeup of Portal with the lipstick of Calello/Samain with a reasonable expectation of .

Claims 1-13, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portal (US 2016/0317423), Calello (US 5,849,275), Samain (US 2014/0286892) and Komboj (US 2016/0135567), as applied to claims 1-13, 22 and 24, and further in view of Travkina (US 6,309,629).
As discussed above, Portal, Calello, Samain and Komboj makes obvious the limitations of claims 1-13, 22 and 24, however, they do not teach base coat, the top coat or both to comprise to comprise a styrenic block copolymer as recited by instant claim 1.
Travkina teaches wear resistant lip glosses and teaches that styrenic block copolymer can be added to the composition as they act as film-formers, as well as a gellant, plasticizer, emollient and/or moisturizer.  
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Travkina.  One of skill in the art would have been motivated to add a styrenic block copolymer, as taught by Travkina, to the lipstick of Portal and/or Calello as Travkina teaches the styrenic block copolymer to act as film-formers, as well as a gellant, plasticizer, emollient and/or moisturizer in composition having increased wear resistance and Calello teaches transfer resistant compositions to which film-forming agents maybe be added (Calello – Abs and Col. 8,lines 10-11) and Portal also teaches a desire for compositions which are transfer resistant which form a film and can further comprise moisturizers (Portal – working examples and [0080]) and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  

Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613